Title: George Divers to Thomas Jefferson, 27 March 1817
From: Divers, George
To: Jefferson, Thomas


          
            Dr sir
            Farmington
27th Mar. 1817
          
          I have receiv’d your note together with the Bill mentiond, to which I will give the attention you require, & shall be glad to see you here to dinner the day after tomorrow,  I have been in a bad state of Health for some time past, but am rather better today than usual—The large potatoes you gave me turn’d out very well, I send you in return seven that was produced from seed that came from the eastward, I also send you a few of a very forward kind that came from Liverpool last spring, I have divided with you a few peach stones & some cabbage seed which I lately recd from Mr Thos Cropper which I send by your servant with sincere respect
          
            I am yr: friend
            George Divers
          
        